November 22, 2006

Mr. J. Donald Oldham
19 Colburn Circle
Sudbury, MA 01776

Re: Separation Agreement and Release

Dear Don:

This letter agreement will confirm our mutual understanding with respect to the
arrangements we have made in connection with the termination of your position as
an officer of Lightbridge, Inc. (“Lightbridge” or the “Company”) and the
termination of your employment.



  1.   Termination as Officer; Termination of Employment.

You hereby agree to terminate your position as an officer of the Company
effective November 24, 2006. Your status as an employee and all employee
benefits will also be terminated effective November 24, 2006.



  2.   Transition Period.

You will continue to perform in a professional manner your current duties
through the date of termination of your employment.



  3.   Salary Continuation Period.

Provided that you remain an employee in good standing through the date of
termination of your employment, you will receive (i) your current base salary
for a period of four weeks beyond the date of termination of your employment,
and (ii) thereafter, if you sign and return a copy of this letter agreement to
the Company on or before December 15, 2006, your current base salary through
May 24, 2007. The payments pursuant to clause (ii) above shall become effective
only upon the expiration of the seven-day period immediately following your
indication of acceptance of the terms of this letter agreement as specified
below. All payments will continue to be paid on the normal payroll cycle (less
required withholdings and deductions for taxes). You agree that the payments
described in this letter agreement are above and beyond and in full satisfaction
of any payments or compensation otherwise owed to you under the terms of your
employment with Lightbridge or as required by law.



  4.   Accrued Paid Vacation and Time Off.

All accrued but unused vacation time or paid time off earned through
November 24, 2006 will be paid on that date.



  5.   Return of Company Property.

You will return all property, equipment, materials and confidential information
of the Company to the Company by November 24, 2006.

6. COBRA Group Insurance Coverage.

After November 24, 2006, you and your family members will be eligible to
continue your group health insurance coverage in accordance with the federal
COBRA law. If you or any of your family members elect to continue this coverage,
you and the Company will continue to pay the same share of the monthly premium
(subject to any applicable carrier or Company rate adjustments) as if you were
still employed throughout the salary continuation period. After such salary
continuation period ends, if you or any of your family members elect to continue
COBRA coverage, you will be responsible for all of the premium payments.
Information about your rights under COBRA and forms for electing COBRA
continuation coverage will be provided to you via a home mailing from Ceridian
Benefit Services.

7. Outplacement Assistance.

To assist you in regard to outplacement, the Company will pay up to $10,000.00
for outplacement services which are provided to you by a Company-approved agency
prior to the earlier of May 27, 2007 or the date you commence new employment.
Appropriate invoices for outplacement services should be submitted promptly to
the Company.

8. Confidential Information.

You understand and agree that the Company’s confidential information belongs
exclusively to the Company, and that the confidential information of the
Company’s customers or of other organizations with which the Company does
business remains their exclusive property. You agree that you will not use or
disclose any such confidential information, whether for your benefit or for the
benefit of another, and that you will hold and treat such information as
confidential information, unless you have specific prior written authorization
from the Company to disclose it. Incorporated herein is a confidentiality and
non-competition agreement that was signed by you on or about August 28, 2006 and
which remains in effect according to its terms.

9. Non-Disparagement.

You agree that you will not make any disparaging statements about the Company or
any of its subsidiaries, affiliates, officers, directors or employees, or its
business or prospects.



  10.   Release and Waiver.

In exchange for the consideration from Lightbridge described in Paragraphs 3,6
and 7, the sufficiency of which is hereby acknowledged, you, on your own behalf
and on behalf of your heirs, personal representatives, and assigns, hereby
voluntarily and irrevocably release, acquit and forever discharge Lightbridge,
and all of Lightbridge’s affiliated and related entities and their respective
officers, directors, agents, representatives, attorneys, servants, employees,
predecessors, successors, and assigns (hereinafter the “Releasees”), from any
and all claims, demands, liabilities, debts, judgments, damages, expenses
(including attorneys’ fees and costs), actions, causes of action or suits of any
kind whatsoever which you, your heirs, personal representatives and assigns, and
each of them, may have had or may now have, whether known or unknown, including,
but not limited to, common law claims, statutory claims, claims for wages,
commissions, bonuses or earnings or benefits, claims for overtime, claims or
causes of action under the Civil Rights Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act (29 U.S.C. Section 2101 et seq.), the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Equal Pay Act,
the Massachusetts Fair Employment Practices Act, M.G.L. c.151B, §l et seq. tort
law, contract law, law of wrongful discharge, discrimination, harassment, fraud,
misrepresentation, defamation, libel, emotional distress, breach of the implied
covenant of good faith and fair dealing, any other federal, state or municipal
statute or ordinance, and claims or causes of action under any other theory,
which arise out of or are related in any way, directly or indirectly, to your
employment by Lightbridge or the termination of such employment. You acknowledge
that through this Letter Agreement you are receiving consideration from
Lightbridge beyond that to which you would otherwise be entitled.

You further agree that you will not bring any lawsuits, file any charges or
complaints, or make any other demands against Lightbridge, or further pursue any
lawsuits, cases or complaints already brought, based on your employment by
Lightbridge. You further represent that you have no current or pending actions,
charges, lawsuits, or complaints against Lightbridge. You acknowledge and
understand that the consideration provided for in this letter agreement
constitutes a full, fair and complete payment for the release and waiver of all
of your possible claims. You acknowledge and understand that Lightbridge does
not owe you anything for your employment in addition to the consideration set
forth in this letter agreement.

THIS MEANS YOU MAY NOT SUE LIGHTBRIDGE FOR ANY CURRENT OR PRIOR CLAIMS ARISING
OUT OF YOUR EMPLOYMENT WITH OR TERMINATION FROM LIGHTBRIDGE.



  11.   Compliance.

All payments to be made to you in accordance with the terms of this letter
agreement, and the performance by the Company of its other obligations
hereunder, shall be conditioned on your compliance with your obligations
hereunder.

12. Governing Law.

This letter agreement shall be governed by the substantive laws of The
Commonwealth of Massachusetts.



  13.   Challenge to Validity of Letter Agreement.

Lightbridge and you shall never bring a proceeding to challenge the validity of
this letter agreement. If you do, you will first be required to pay back to
Lightbridge any monies received from Lightbridge under paragraph 3 of this
letter agreement.



  14.   Enforcement.

In the event that you violate any of the terms of paragraphs 5, 8 or 9 of this
letter agreement or the Company determines that you have breached your fiduciary
duty to the Company, then any remaining salary payments described in paragraph 3
shall cease. In the event that you violate paragraphs 5, 8 or 9, in addition to
any money damages that Lightbridge may be owed, Lightbridge shall also be
entitled to seek and obtain an order enjoining any future violations.



  15.   Consideration Period.

In signing this letter agreement, you acknowledge that you understand its
provisions, that your agreement is knowing and voluntary, that you have been
afforded a full and reasonable opportunity of at least 21 days to consider its
terms and to consult with or seek advice from an attorney or any other person of
your choosing, and that you have been advised by the Company to consult with an
attorney prior to executing this letter agreement and the release and waiver of
claims in paragraph 10.



  16.   Revocation Period.

For a period of seven (7) days following your execution of this letter agreement
and release, you may revoke your agreement, and this letter agreement and
release shall not become effective or enforceable until this seven (7) day
revocation period has expired. No payments or benefits under this letter
agreement will be made or provided until after this seven-day period has expired
without your revoking your agreement. You understand and acknowledge that the
terms of your employment and the Company’s usual severance policies or practices
would have provided you less severance pay and benefits than those provided to
you under this letter agreement.



  17.   Entire Agreement; Severability; Binding Effect.

This letter agreement and the agreement referenced in paragraph 8 contain the
entire agreement between you and the Company (and supersede any prior
communications, written or oral) with respect to your employment by the Company
and the termination of such employment, and with respect to all matters
pertaining thereto. Should any provision of this letter agreement be declared or
be determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms, or provisions shall not be affected
thereby and such illegal and invalid part, term or provision shall be deemed not
to be a part of this letter agreement. This letter agreement shall be binding on
the parties hereto and their respective successors and assigns.

If you agree to the foregoing, would you kindly sign and return the enclosed
copy of this letter agreement, whereupon this letter agreement and such copy
will constitute a binding agreement between you and the Company on the basis set
forth above.

Very truly yours,

/s/ Robert Donahue
Robert Donahue
President and CEO

AGREED: /s/ J. Donald Oldham November 23, 2006
J. Donald Oldham Date signed

